Morse, J.,
dissenting. Defendant was found slumped over the wheel of her car in a private parking lot owned by a cab company. In support of its conclusion that the parking lot was not a “highway” for purposes of the DUI statutes, the Court relies on the facts that (1) the lot is unpaved and surrounded by a chain link fence, except for an unobstructed entrance wide enough for only one car; (2) a “No Trespassing” sign restricts use of the lot; and (3) the owners have unauthorized vehicles towed. It is conceded, however, that customers, employees, and others who have business with the cab company are permitted to use the lot.*
The trial court conclusion that the parking lot was a “highway” for purposes of 23 V.S.A. §§ 4(13) and 1201, given our cases on the subject, is correct. Whether the Yellow Cab parking lot was open “to public or general circulation of vehicles” is a mixed question of law and fact, entitled to deference under the clearly erroneous standard. This Court treats the trial court’s determination that the lot was a “highway” solely as a question of law, and as though it is not entitled to deference.
Because the primary objective of the DUI statutes is to protect the public from injury, § 4(13) is “‘extremely broad.’” State v. Paquette, 151 Vt. 631, 633, 563 A.2d 632, 635 (1989) (quoting State v. Trucott, 145 *134Vt. 274, 283, 487 A.2d 149, 154 (1984)). Thus, we have found the word “highway” to include a frozen lake, a gravel rest area immediately adjacent to a traveled portion of a state highway, and significantly, a parking lot accessible to the public. See State v. Bailey, 149 Vt. 528, 528-29, 546 A.2d 786, 787 (1988) (citing cases). Here, the parking lot was open to members of the public — customers of the cab company and others who chose to enter; accordingly, it fits within the ambit of § 1201. A different conclusion is not warranted by the limited -width of the lot’s entranceway, the existence of a “No Trespassing” sign, or the owners’ right to have unauthorized vehicles towed. See Paquette, 151 Vt. at 633, 563 A.2d at 634; see also State v. Bromley, 117 Vt. 228, 230, 88 A.2d 833, 835 (1952) (“The determining factor was not whether the place was private property and not whether the public had the right to use it. . . .”).
As the company admitted, even trespassers were allowed to “circulate” there for a reasonable period of time before steps were taken to have them removed. Moreover, I find nothing in the statute to suggest that trespassers are immune from DUI prosecution. Heretofore, no case has turned on such a distinction. If I understand the Court’s opinion correctly, every private driveway and road in the state, within the meaning of § 4(13), is not “open” to the public. Thus, Paquette, which held that a private road with “private drive” and “no trespassing” signs was within § 4(13), has been impliedly overruled.
The Connecticut case of State v. Boucher, 541 A.2d 865 (Conn. 1988), does not support reversing the factual determination in this case. The Boucher court specifically held that the Midas lot in issue was open to the public because the public was impliedly invited to come there to transact business. Id. at 869. That is this case.
I respectfully dissent and would affirm.

 Therefore, this Court’s interpretation of the trial court’s findings that the lot was closed categorically to the public is inaccurate. Only a portion of the public was not invited to use the lot — those who had no business being there.